Title: John Adams to Abigail Adams, 28 October 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town, Octr. 28. 1777
     
     We have been three days, soaking and poaching in the heavyest Rain, that has been known for several Years, and what adds to the Gloom is the Uncertainty in which We remain to this Moment, concerning the Fate of Gates and Burgoigne.—We are out of Patience. It is impossible to bear this suspence, with any Temper.
     I am in comfortable Lodgings, which is a Felicity that has fallen to the Lott of a very few of our Members. Yet the House where I am is so thronged, that I cannot enjoy such Accommodations as I wish. I cannot have a Room as I used, and therefore cannot find Opportunities to write as I once did.
     The People of this Country, are chiefly Germans, who have Schools in their own Language, as well as Prayers, Psalms and Sermons, so that Multitudes are born, grow up and die here, without ever learning the English.—In Politicks they are a Breed of Mongrels or Neutrals, and benumbed with a general Torpor.
     If the People, in Pensylvania, Maryland, Delaware and Jersy had the Feelings and the Spirit of some People that I know, Howe would be soon ensnared in a Trap, more fatal than that in which, as it is said, Burgoigne was taken.
     Howe is compleatly in our Power, and if he is not totally ruined it will be entirely owing to the Aukwardness and Indolence of this Country.
     Fighting however, begins to become fashionable. Coll. Green has exhibited a glorious Example, in the Defence of Red bank. But this must be done by a New Englandman at the Head of two N. England Regiments, Rhode Islanders.
     Coll. Smith however, is a Marylander, from Baltimore. He has shewn another Example of Magnanimity, which gives me the most agreable Hopes. Commodore Hazelwood too, has behaved in a manner that exceeds all Praise. This Spirit will be caught by other Officers, for Bravery is epidemical and contagious as the Plague.
     This Army suffers much for Want of Blanketts and Shoes.
     I celebrated the 25th. of this Month, in my own Mind and Heart, much more than I shall the 30th.—because I think the first a more fortunate day than the last.
     My Duty to your Father and my Mother—to Unkles and Aunts. Love to Brothers and sisters—but above all, present all the Affection that Words can express to our dear Babes.
    